DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Group II non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
Claims 1-14 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on 01/19/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B with regard to only claim 7 is withdrawn.  Claim 7, directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-20 drawn to nonelected Group II have been cancelled 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have a second semiconductor material layer located on an entirety of the first semiconductor material layer, a tilted semiconductor nanowire in direct physical contact with a portion of each of the faceted surfaces of the second semiconductor material layer; and a functional gate located entirely above the tilted semiconductor nanowire in combination with the other limitations of claim 1.
Regarding claim 10, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have a second semiconductor material layer located on an entirety of the first semiconductor material layer, a tilted semiconductor nanowire in direct physical contact with a portion of each of the faceted surfaces of the second semiconductor material layer; and a functional gate located entirely above the tilted semiconductor nanowire in combination with the other limitations of claim 10.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basu et al. (US 2015/0318303) teaches a tilted nanowire (Item 30) where a functional gate (Combination of Items 50 and 52) is entirely above the tilted nanowire (Item 30). However, Basu does not teach a second semiconductor material layer located on an entirety of the first semiconductor material layer, wherein the second semiconductor material has faceted surfaces. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891